Citation Nr: 1500426	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  08-01 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post rotator cuff repair of the right shoulder (except for the period from February 6, 2009, through August 31, 2009, when a temporary total rating was in effect).

2.  Entitlement to an initial rating in excess of 10 percent for status post left distal tibia and distal fibula fracture (left leg or ankle disability) prior to September 4, 2012, and a rating in excess of 20 percent from September 4, 2012, forward.


REPRESENTATION

Veteran represented by:	Massachusetts Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976 and from August 2005 to February 2007.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In that decision, the RO granted service connection for status post rotator cuff repair of the right shoulder and status post left distal tibia and distal fibula fracture, and assigned an initial 10 percent rating for each disability effective February 22, 2007.  

The Veteran and his spouse testified before the undersigned at a July 2010 Board hearing via videoconference at the RO; a transcript is of record.  

In November 2010, October 2011, and April 2014, the Board remanded these issues for further development.  While the appeal was pending, the agency of original jurisdiction (AOJ) granted higher ratings for certain periods, as reflected above.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right shoulder disability has been manifested by pain and other symptoms resulting in limited motion most nearly approximating the shoulder level, with no ankylosis or humeral impairment.

2.  Prior to August 13, 2007, the Veteran's left leg disability resulted in no more than slight ankle disability as a result of tibia and fibula impairment analogous to malunion, along with shortening of the left lower extremity by 2 centimeters, without marked limitation of motion of the ankle or ankylosis of the ankle. 

3.  From August 13, 2007, to September 3, 2012, the Veteran's left leg disability resulted in no more than moderate ankle disability as a result of tibia and fibula impairment analogous to malunion, with no ankylosis of the ankle. 

4.  Since September 4, 2012, the Veteran's left leg disability has resulted in marked ankle disability as a result of tibia and fibula impairment analogous to malunion, without nonunion or loose motion, and with no ankylosis of the ankle. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but no higher, for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).

2.  Prior to August 13, 2007, the criteria for an initial rating in excess of 10 percent for the Veteran's left lower leg disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2014).

3.  From August 13, 2007, to September 3, 2012, the criteria for a rating of 20 percent, but no higher, for the left lower leg disability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262.

4.  Beginning September 4, 2012, the criteria for a rating of 30 percent, but no higher, for the left lower leg disability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was provided adequate notice as to his service connection claims for his left leg and right shoulder disabilities, including how to establish a disability rating and effective date, prior to the initial adjudication.  There is no allegation of prejudice, and no additional notice is required as to the downstream issue of the proper initial rating.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Further, the July 2010 Board hearing focused on the elements necessary to substantiate the claims on appeal.  The undersigned asked questions to obtain pertinent evidence, including whether there were any outstanding records, whether there had been any changes since the last VA examination, and the Veteran's symptoms.  Indeed, the case was remanded for updated examinations.  The Veteran and his representative also demonstrated actual knowledge of the required elements by providing evidence regarding his symptoms and functional impairment and arguing that the disabilities are more disabling than the currently assigned ratings.  

All pertinent, available evidence has been obtained, including records from the Social Security Administration (SSA) and non-VA records for which the Veteran provided sufficient authorization.  Several VA examinations have been conducted, including in December 2011 and September 2012, as directed in a prior remand.  These examiners measured and recorded the severity of the Veteran's left leg and right shoulder disabilities.  There is no argument that the severity of either disability has increased since the last examination.  

Two prior remands directed the AOJ to provide a VA examination for the Veteran's right shoulder and left lower leg disabilities that recorded range of motion and specifically included an opinion as to any additional limitation due to pain or other factors, to be expressed in degrees, or to provide an explanation of why such an opinion could not be expressed without resorting to speculation, if such was the case.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  In addendum reports in July 2013 and October 2014, the VA examiners did not fully comply with this directive.  Rather, they stated that they could not give an opinion regarding additional range of motion loss during flare-ups or over time, as compared to the VA examination findings, without resorting to mere speculation, without any explanation as to why this was the case.  

Nevertheless, there are several competent statements from the Veteran as to his functional impairment or additional loss of motion during flare-ups or with repetitive use of the right shoulder and left leg.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board has an obligation to consider all available evidence in determining the appropriate rating, and its determination is not based solely on examination findings, opinions, or explanations.  Further, the lay and medical evidence in this case sufficiently addresses the applicable rating criteria.  

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, including the evidence needed to substantiate the claim.  There was a discussion of possible evidence that could substantiate the claims.  Those discussions lead to subsequent remands for efforts to obtain evidence to substantiate entitlement to higher ratings

The duty to fully explain outstanding, material issues pursuant to 38 C.F.R. § 3.103(c)(2) generally requires a Board member to explain (1) that a disability rating is assigned based on the symptoms and severity of the disability, as well as its effects on employment, and (2) why the VA regional office (RO) did not assign a higher (or the highest) schedular disability rating. Moreover, the duty to explain encompasses components of the disability rating determination, such as extraschedular consideration, when such a components at issue in the case.  Leavey v. McDonald, No. 12-1883 (Nov. 14, 2014) (en banc).  

At the time of the Veteran's hearing the Board was unaware of the duties imposed by Leavey; however, the Veteran's testimony centered on his symptoms and its effect on employment, thus demonstrating actual knowledge that his rating was based on symptoms and its effect on employment.  The RO had issued a number of adjudication documents that explained to the Veteran why higher ratings had not been assigned.  As discussed below, there is no question of extraschedular consideration.

Under these circumstances, additional notice or assistance would not be reasonably likely to aid in substantiating the claims, and another remand would only delay the case with no likely benefit to the Veteran.  As such, the prior remand directives were substantially completed, there is no prejudice to the Veteran from any possible defects, and the case is ready for a fair adjudication.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

II.  Analysis

VA's disability percentage ratings and rating criteria for each particular disability are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the appropriate an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated, and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).  Pain alone does not constitute functional loss, and painful motion alone does not constitute limited motion for rating under diagnostic codes for limitation of motion; however, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board previously addressed the Veteran's claims for ratings based on neurological symptoms and scarring related to his right shoulder and left leg disabilities, and those issues are not currently before the Board.  Therefore, the discussion herein will focus on the musculoskeletal or orthopedic symptoms.  

Right Shoulder

The Veteran's right shoulder disability is currently assigned a 10 percent rating under Diagnostic Code (DC) 5003 (arthritis).  Arthritis is generally rated based on limitation of motion of the joint involved; however, if the limitation of motion is noncompensable under the applicable code, then a minimum compensable rating of 10 percent may be assigned for painful motion.  38 C.F.R. § 4.71a, DC 5003.  

Limitation of motion of the shoulder and arm is rated under 38 C.F.R. § 4.71a, DCs 5200 to 5203.  Different ratings are available for the dominant (major) and non-dominant (minor) side.  The Veteran is right-hand dominant, as indicated in VA examination reports, so the right shoulder is his major side.  See 38 C.F.R. § 4.69.  

Limitation of motion of the major arm warrants a 20 percent rating for limitation at the shoulder level (i.e., flexion or forward elevation, or abduction or sideways elevation, to 90 degrees).  A 30 percent rating will be assigned for limitation to midway between the side and shoulder level.  A 40 percent rating will be assigned for limitation to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201; see also 38 C.F.R. § 4.71, Plate I (showing normal ranges of motion of the shoulder and arm).

Here, the lay and medical evidence reflects complaints of persistent right shoulder pain with decreased range of motion, strength, and endurance, resulting in a similar level of functional impairment of the right arm throughout the appeal period.  

The Veteran has described his right shoulder and arm difficulties as limiting his function primarily with overhead activities due to pain and other factors.  He reported pain with lifting his arm overhead or doing heavy work over shoulder height.  He also described inability or difficulty throwing overhand or underhand such as to play baseball or skip rocks, playing racquetball and using a shotgun, lifting his grandchildren to put them on his shoulder or back, and swimming.  See, e.g., private records in January and March 2007; July 2010 hearing transcript; VA examinations in April 2007, December 2010, December 2011, and September 2012.  

At the July 2010 hearing, the Veteran also reported problems sawing, hammering, or trying to hang a mirror or picture because he could not have his right arm up in air for that long without pain.  During the December 2010 VA examination, the Veteran reported that he had learned in physical therapy to support his right arm by hooking his finger in his belt loop so it would not be abducted.  Similar to the July 2010 hearing, the Veteran reported during the December 2011 and September 2012 VA examinations that he had shoulder fatigue after overuse such as hammering.

Although the Veteran has also reported pain and problems such as lifting due to weakness and numbness in his right arm and/or hand, the Board previously addressed these neurological complaints and they are not on appeal currently. 

The Veteran's descriptions are generally consistent with testing during the appeal period, which has generally showed forward flexion and abduction of the right shoulder to well above 90 degrees (or shoulder level), with notations of stiffness with overhead movements.  

There were a few notations of abduction limited to 80 degrees (in March 2007) or 90 degrees (in December 2010) when accounting for pain.  The Veteran also had limited internal or external rotation at times due to pain or other factors, which involves holding the arm at shoulder level.  See, e.g., March 2007 private record (forward flexion to 160 degrees, abduction to 80 degrees, external rotation to 60 degrees); April 2007 VA examination (forward flexion and abduction to 160 degrees with endpoint pain, but flexion to 150 degrees with pain after repetitive testing, full extension with no pain, full internal and external rotation to 90 degrees with no pain); December 2010 VA examination (active abduction to 160 degrees versus to 175 degrees with pain beginning at 90 degrees with passive movement, forward flexion to 170 degrees with minimal pain, internal rotation to 45 degrees); December 2011 VA examination (forward flexion to 170 degrees with pain at 160 degrees); September 2012 VA examination (forward flexion to 170 degrees with pain at 160 degrees and to 165 degrees after repetition, abduction to 125 degrees with pain at that point and to 160 degrees after repetition).

An October 2009 private record noted continued slow improvement "(50%)" after treatment for right shoulder pain, and a February 2010 record noted that the Veteran had plateaued "(50%)" after such treatment.  Nevertheless, physical examination on those dates noted "normal motor exam[ination]" including to resistive external rotation and abduction.  These were similar to findings in earlier private treatment records regarding the right shoulder, such as in March 2007 and December 2008.  In an April 2010 letter, this provider stated that the Veteran's status was unchanged since April 2009 and he had reached maximum medical improvement.  He had continued pain, tenderness, stiffness, and strength of 4+/5 of the right shoulder.

The December 2011 VA examination report reflects abduction of the right shoulder to 20 degrees with pain at 15 degrees, although forward flexion was to 170 degrees with pain at 160 degrees.  The Veteran has reported efforts to limit abducting his right shoulder or arm, such as in the December 2010 VA examination, but he still had active abduction to 160 degrees with pain beginning at 90 degrees (or shoulder level) during that examination. 

Otherwise, the Veteran's right shoulder abduction motion ranged from 80 degrees (in March 2007) to 160 degrees or more prior to the December 2011 VA examination, and it was measured as 125 degrees or higher (160 degrees after repetitive testing) during the September 2012 VA examination.  In light of this evidence, even considering the Veteran's description of his functional impairment during flare-ups and after repetitive use due to pain and other factors, the December 2011 VA examination measurements for abduction do not appear to be an accurate representation of his impairment at that time.  Rather, those numbers appear to be a typographical error or an outlier. 

The other variations in the recorded range of motion tests for the Veteran's right shoulder appear consistent with his reports of varying levels of pain and additional impairment due to pain and fatigue during flare-ups and after repetitive use.

Several VA examiners indicated they could not provide the degree of additional range of motion loss during episodes of flare-ups or repetitive use of the right shoulder without resorting to pure speculation.  Nevertheless, the range of motion testing and lay descriptions by the Veteran, as summarized above, show the degree of functional impairment due to pain or other factors during such episodes.

Resolving doubt in his favor, the Veteran's right shoulder disability has manifested by pain and other symptoms resulting in limited motion to the shoulder level, when accounting for additional loss during flare-ups and after repetitive use due to pain or other factors.  As discussed above, he retains function to higher than midway between the side and shoulder level (or 45 degrees), with abduction to 80 degrees or higher and forward flexion to at least shoulder level (90 degrees) before pain begins.  This meets the criteria for a 20 percent rating for the major arm, but no higher.  See 38 C.F.R. § 4.71a, DC 5201; Mitchell, 25 Vet. App. 32.  

Although the Veteran's abduction was limited at times to slightly less than 90 degrees, it is much closer to shoulder level than to midway between the side and shoulder (or 45 degrees).  Similarly, the Veteran's complaints of fatigue of the right arm and shoulder after repetitive use such as hammering to hang pictures or sawing appears to involve movements higher than midway between the side and shoulder level.  Moreover, to the extent that this fatigue is due to weakness from neurological problems in the right shoulder or arm, the Board determined in a prior decision that these were related to the neck, not the right shoulder.  

The Veteran is already in receipt of a 10 percent rating prior to September 4, 2012, and a 30 percent rating from that date forward, for his right upper extremity neurological symptoms.  To assign a separate or higher rating based on the same symptoms under the rating criteria for the right shoulder would be impermissible pyramiding.  38 C.F.R. § 4.14.  As such, the evidence does not more nearly approximate the criteria required for the next higher rating of 30 percent for the major arm at any point.  38 C.F.R. § 4.7.  Further, although the Veteran has pain at rest or after sleeping, pain alone does not warrant a higher rating; rather, there must be additional functional loss as a result of such pain.  Mitchell, 25 Vet. App. 32.  

The evidence also does not otherwise support a rating in excess of 20 percent under potentially applicable codes.  There is no ankylosis or impairment of the humerus to warrant a higher rating under DCs 5200 and 5202.  There is also no evidence of impairment of the clavicle or scapula per DC 5203, but that code only provides a maximum 20 percent rating.  Similarly, 20 percent is the maximum available rating based on arthritis under DC 5003.  See 38 C.F.R. § 4.71a.  The evidence does not more nearly approximate the criteria for a rating in excess of 20 percent under DC 5201 or any other potentially applicable rating code.  See 38 C.F.R. § 4.7.

Left Leg

The Veteran's left leg disability is currently assigned a 10 percent rating prior to September 4, 2012, and a 20 percent rating thereafter, under DC 5299-5262, for an unlisted condition analogous to impairment of the tibia or fibula.  See 38 C.F.R. §§ 4.27 (explaining hyphenated codes), 4.71a (musculoskeletal ratings).  He has been assigned a temporary total rating from February 6, 2009, to August 31, 2009, based on surgery and convalescence.  The medical evidence reflects that the February 6, 2009, surgery was for the right shoulder and to remove hardware in the left leg.

Historically, the Veteran's disability resulted from a fall during service that shattered his tibia and fibula and required multiple surgeries, including placement of a rod in the tibia in October 2005.  X-rays have consistently shown well healed tibia and fibula fractures, with no malunion or nonunion.  There is an intramedullary rod along the entire tibial shaft, with no evidence of loosening or hardware failure, and ankle bones were intact.  The Veteran had screws or hardware removed in February 2009 because they were causing pain.  Starting in December 2010, his private provider recommended removal of residual hardware due to pain, which the Veteran reported in subsequent VA examinations as meaning removal of the intramedullary rod.  See, e.g., VA examinations and x-rays in April 2007, April 2009, December 2010, December 2011; private records in October 2009, August 2010; July 2010 hearing transcript.  

X-rays in April 2007 showed no degenerative changes in the ankle, an MRI in August 2008 noted susceptibility from ankle hardware and showed mild degenerative changes, an MRI in August 2010 again showed mild degenerative changes in the ankle and hind foot, and private x-rays in December 2011 showed moderate degenerative joint disease (arthritis).  

As such, the Veteran's left lower leg disability is due to fracture of the tibia and fibula status-post multiple surgeries; and his symptoms are most analogous to the rating criteria in DC 5262.  In addition to pain and limited motion, the Veteran has complained of numbness, tingling, or cramping in the left lower leg and toes.  See, e.g., July 2010 hearing transcript.  His neurological complaints in this regard were addressed by the Board in a prior decision and are not currently on appeal.  

Malunion of the tibia or fibula warrants a rating of 10 percent for slight knee or ankle disability, 20 percent for moderate knee or ankle disability, and 30 percent for marked knee or ankle disability.  Nonunion of the tibia or fibula, with loose motion, requiring a brace, warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5262.  

The Veteran primarily complains of problems with the left ankle due to this fracture, and he is separately service-connected for a left knee disability.  See, e.g., July 2010 hearing transcript (testifying to problems basically with the ankle itself).  Accordingly, the Board's discussion herein will focus on the ankle impairment.

Normal range of motion for the ankle is from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran's descriptions of his left leg difficulties are competent and credible, and they are generally consistent with the medical evidence and testing for treatment and evaluation.  Throughout the appeal, the Veteran has walked with a left limp, and he has complained of varying degrees of pain from the knee down to the ankle.  His left leg his shorter than his right, and he has worn a brace for the left ankle since August 2007, occasional shoe inserts or lifts, and a cane with varying frequency since service.  As summarized below, the evidence shows a slight ankle disability at first that progressed to marked disability over the course of the appeal.

Shortly before the appeal period, service records from 2006 noted mild pain and stiffness.  Private records in January and March 2007 noted that the Veteran was doing well other than some residual tingling and mild lower leg pain and stiffness.  He had a left limp, mild swelling, tenderness, and crepitus, but normal alignment and muscle strength.  The Veteran reported decreased range of motion due to pain and other factors with activities of daily living, but testing during treatment showed full range of motion in the left ankle.  He denied using assistive devices at that time.  

During two VA examinations in April 2007, the Veteran reported constant throbbing pain in his left leg.  He was able to walk with a smooth, well-balanced gait, and he denied using mechanical aids.  The first report noted full range of motion in the ankle knee, but mild pain after repetition with raising his toes off the ground while standing (which appears to be dorsiflexion, per 38 C.F.R. § 4.71a, Plate II).  A general medical report a few days later noted unspecified decreased range of motion of the ankle.  There was mild tenderness to palpation, swelling, and a very slight bony enlargement to distal tibial area of left leg.

On August 13, 2007, the Veteran's private provider noted a moderately painful arc of motion of the ankle and recommended wearing a brace full-time for support.  

In a February 2008 statement, a coworker indicated that he observed the Veteran favoring the left leg and limping toward the end of the day due to pain since service.    

Private records from December 2007 through December 2008 recorded left ankle pain with global tenderness, mild swelling, crepitus, effusion, and moderately painful arc of motion.  There was normal alignment and no ligamentous instability.

The Veteran underwent surgical removal of the tibial screws (along with right shoulder surgery) on February 6, 2009, and he has been assigned a temporary total rating from that date through August 31, 2009.  An April 2009 VA examination during this period noted good movement of the ankle (with range of motion measurements in a January 2010 addendum), but constant pain and a slight limp.  Private records through June 2009 noted tibial pain, mildly painful arc of motion and increased discomfort with medial pronation, mild crepitus, normal alignment, normal motor strength, and negative instability and other tests of the ankle.  

After the temporary total rating period, private records from October 2009 through February 2011 noted a mildly painful arc of motion of the ankle, and increased discomfort with resisted dorsiflexion, normal alignment, and no instability.

In an April 2010 letter, this provider stated that the Veteran's status was unchanged since April 2009 and he had reached maximum medical improvement for the left lower leg.  He had continued tenderness, stiffness, and pain on ambulation.

During the July 2010 hearing, the Veteran reported limping all the time.  He testified that he felt as if he had a "very bad sprain" and had to use a cane, stating that he could only walk about 300 yards without a cane before having pain.  He also stated that his ankle felt swollen all the time and especially after work.  

A July 2010 private record reflected a complaint that the left ankle had recently worsened.  Nevertheless, as noted above, range of motion and other findings were similar to those in prior private records from October 2009 through June 2010, and again in subsequent records from August 2010 through February 2011.  

The Veteran reported during a December 2010 VA examination that his private provider had prescribed an ankle brace after his surgery in service, but it did not improve how his ankle felt.  He had used a cane intermittently since service, as well as occasional shoe inserts.  The lowest measurements for left ankle motion during this examination were to 5 degrees of dorsiflexion and 30 degrees of plantar flexion.  

A December 2011 private record reflected tenderness of the left ankle, plantar flexion to 50 degrees, and dorsiflexion to 20 degrees.  There was no ankle laxity, normal alignment, and negative anterior drawer and talar tilt tests.  (The September 2012 VA examination report explains that these last two tests are for instability or laxity of the ankle and knee, respectively.)  

During the December 2011 VA examination, the Veteran reported that his ankle felt sprained, and he would limp during long walks and needed frequent breaks.  He now reported using a cane regularly.  Range of motion testing showed plantar flexion to 5 degrees with pain at that point, plantar dorsiflexion (extension) to 15 degrees with pain at 10 degrees, and muscle strength testing of 3/5 (where 5/5 is normal).  There was no laxity of the ankle, with a negative talar tilt test.

During the September 2012 VA examination, the Veteran reported that his left ankle was getting worse and he had less mobility.  He was unable to stand for more than 20 minutes at a time, and he reported using a cane and brace on the left ankle constantly for support.  

The Veteran again complained of difficulty walking and stated that, after about 1/4 mile, he needed to rest for an hour before walking again.  The examiner noted moderate to severe pain daily, marked difficulty standing, and a marked limp due to pain from the left ankle disability.  The Veteran had left ankle plantar flexion to 30 degrees then pain, reduced to 20 degrees after repetition; and dorsiflexion to 5 degrees then pain, increased to 10 degrees after repetition.  The talar tilt test was positive for laxity of the ankle.  

Considering all pertinent lay and medical evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to August 13, 2007.  As summarized above, evidence during that period showed constant but mild pain or stiffness in the left lower leg, mild or slight left limp primarily after repetitive use, and only mild pain noted with repetition on testing.  Further, although the Veteran reported some decreased motion after daily activities, there is no indication that any such additional functional impairment was more than slight, given that he had only intermittent limp and did not need any mechanical aid such as a cane or brace.  Therefore, a rating in excess of 10 percent is not warranted for the left lower leg disability for this period.  38 C.F.R. § 4.71a, DC 5262; Mitchell, 25 Vet. App. 32.

Although a rating of 20 percent is available for marked limitation of motion of the ankle under DC 5271, the evidence shows no more than mild limitation of motion of the ankle prior to August 13, 2007.  There is also no ankylosis of the ankle to warrant a higher rating under DC 5270.  Further, a 20 percent rating is not warranted under DC 5003 for arthritis because there are no incapacitating exacerbations, or involvement of two or more joint groups.  See 38 C.F.R. § 4.71a.

Beginning August 13, 2007, and prior to September 4, 2012, resolving all reasonable doubt in the Veteran's favor, he is entitled to a rating of 20 percent for moderate ankle disability.  Id.  The Veteran's provider noted moderately painful arc of motion during treatment on this date and recommended that he wear an ankle brace full-time for support, showing a factual increase in disability level.  Subsequent records in 2007 and 2008 showed mild swelling, mild or moderately painful arc of motion, and no instability or laxity of the ankle.  Even during his period of healing after the February 2009 surgery to remove tibial screws, the Veteran had only a slight limp and no more than mildly painful motion.  

The Veteran's private provider noted in April 2010 that he had achieved maximum medical improvement since April 2009, and he continued to have pain and difficulty walking due to the left ankle disability.  Although the Veteran reported in a July 2010 treatment record that his condition had recently worsened, the findings were similar to private records from October 2009 forward, showing mild pain with motion, but no instability.  The Veteran reported during the July 2010 hearing that he had frequent swelling of the ankle, especially after work, and he could not walk more than 300 yards without a cane without pain.  Similarly, the Veteran reported intermittent use of a cane during the December 2010 VA examination.  

During the December 2011VA examination, he reported limping after long walks, needing to take breaks frequently, and using a cane regularly.  Left ankle range of motion findings from December 2010 to December 2011 varied from dorsiflexion of 5 degrees to 20 degrees (or full motion) and plantar flexion of 5 degrees to 50 degrees (or more than full motion).  See 38 C.F.R. § 4.71a, Plate II.  Although a December 2011 private record noted full dorsiflexion to 20 degrees and more than full plantar flexion to 50 degrees, the December 2011 VA examiner recorded dorsiflexion to 10 degrees when accounting for pain and plantar flexion to 30 degrees.  This variance appears consistent with additional limitation during flare-ups or after repetitive use.  

Nevertheless, prior to September 4, 2012, although the Veteran had significant limitation of motion of the ankle at times, the evidence shows no more than mild or moderate pain, range of motion of the ankle to full or greater than full on several occasions, intermittent use of a cane or using a cane during long walks, and no laxity or instability of the ankle.  Therefore, the Boards finds that there was no more than moderate ankle disability in this period, which warrants a 20 percent rating based on tibia or fibula impairment.  38 C.F.R. § 4.71a, DC 5262; Mitchell, 25 Vet. App. 32.  

To warrant a rating in excess of 20 percent under the rating codes for the ankle, there must be ankylosis, which is not shown.  See 38 C.F.R. § 4.71a, DC 5270.

The Veteran has met the criteria for a 30 percent rating for marked left ankle disability since September 4, 2012.  At the VA examination on that date, he reported that his left ankle was getting worse and he had less mobility.  The examiner noted that he had moderate to severe pain daily, and he now used a cane and brace constantly.  

The Veteran could not stand for more than 20 minutes and had marked difficulty standing.  He walked with a marked limp due to pain and had to take frequent breaks after about 1/4 mile to rest for an hour before walking again.  Additionally, testing now showed laxity of the left ankle with a positive talar tilt test.  Thereafter, a December 2012 VA treatment record also noted that the Veteran used a cane and had increased pain with walking after about 200 feet.  Accordingly, the Veteran has had marked left ankle disability since September 4, 2012, which warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5262.  

Although the Veteran continued to wear an ankle brace, x-rays still showed well healed fracture and no loosening of the hardware or loose motion.  Therefore, a higher rating of 40 percent as analogous to nonunion of the tibia or fibula with loose motion is not warranted.  Id.  Further, the evidence does not show a factually ascertainable increase to the 30 percent disability level prior to September 4, 2012.  Indeed, the Veteran subjectively reported during the September 2011 VA examination that his ankle disability had worsened.  Although a January 2012 VA treatment record noted that the Veteran required specialized care for fractured tibia with leg shortening, his shortened leg had been previously noted, and there was no indication of symptoms different than at the December 2011 VA examination.  

Regarding the leg shortening, the Veteran was prescribed an orthotic shoe lift due to his left lower extremity being 2 centimeters (cm) shorter than the right leg.  See, e.g., September 2010 VA examination, January 2012 VA treatment record.  This does not meet the criteria for a compensable (10 percent rating) for shortening of the lower extremity of 3.2 cm or more.  Moreover, a rating for lower extremity shortening is not to be combined with other ratings for fracture or faulty union in the same extremity, which are in effect here.  38 C.F.R. § 4.71a, DC 5275 & Note.

As noted above, the Veteran is separately service-connected for a left knee disability, and there is no indication that a higher rating is warranted for tibia or fibula impairment due to the knee.  Again, the Veteran primarily complains of problems due to his ankle.  Moreover, to assign a separate rating for his knee under these rating codes would constitute impermissible pyramiding.  38 C.F.R. § 4.14. 

General Considerations

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of those discussed above for his shoulder or leg disabilities.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been assigned as discussed above; however, further staging is not warranted; as the Veteran's symptomatology remained relatively stable the appeal.  Any fluctuations in severity were not sufficient for a lower or higher rating for any period, for the reasons discussed above.  Fenderson, 12 Vet. App. at 126-27.  

As detailed above, the Veteran has functional impairment of the left leg due to pain and other factors, as well as left leg shortening from his tibia and fibula fractures.  He has limitation of motion of the right shoulder or arm due to pain and other factors, including during flare-ups after repetitive use.  The Veteran's symptomatology is fully contemplated by the schedular rating criteria, and his complaints of neurological symptoms and scarring were addressed in the prior Board decision.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extra-schedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); see 38 C.F.R. § 3.321(b)(1).  

Further, applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms for the disabilities on appeal that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  Cf. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In April 2014, the Board awarded a total disability rating based on individual unemployability (TDIU) effective September 18, 2010, which was implemented in an August 2014 rating decision.  This issue is no longer before the Board.

Other than the higher ratings granted herein, the preponderance of the evidence is against a higher rating; therefore, reasonable doubt does not arise, and the claims must be denied in this respect.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




							(CONTINUED ON NEXT PAGE)
ORDER

An initial rating of 20 percent for the right shoulder disability is granted.

Prior to August 13, 2007, an initial rating in excess of 10 percent for the left lower leg (ankle) disability is denied.

From August 13, 2007, to September 3, 2012, a rating of 20 percent for the left lower leg disability is granted.  

Beginning September 4, 2012, a rating of 30 percent for the left lower leg disability is granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


